BOARD OF EDUCATION — ELECTION Pursuant to Section 5-109, House Bill 1155, Thirty-third Legislature, First Session, 1971, any city having a population in excess of five thousand (5,000), having a charter form of government, and located in an independent school district, must conduct its election of board of education members on the fourth Tuesday in January of the years in which the respective members' terms expire.  The Attorney General has considered your opinion request dated August 18, 1971 wherein you ask the following question: "Is a board of education which elects its membership under a city charter required to conduct the election on the fourth Tuesday in January or on the date provided in the charter?" Section 5-109 of House Bill 1155, 33rd Legislature, First Session, provides as follows: "Any city (1) having a population of five thousand (5,000) or more, (2) having a charter form of government, and (3) which is located in an independent school district may fix the number and regulate the procedure of electing the members of the board of education of such district, and the provisions of any charter already adopted and in force or any ordinance adopted pursuant thereto prescribing the number of members and procedure of election of the board of education are hereby validated and legalized; provided, however, all such elections shall be held on the fourth Tuesday in January of the years in which the respective members' terms expire. . . ." (Emphasis added) Section 5-109 indicates clearly that any city so qualifying in satisfying the elements of population, form of government and type of school district, must conduct its election only on the fourth Tuesday in January and at no other time. Further, this section does not appear to conflict with any other section contained within the 1971 School Code.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative. Pursuant to Section 5-109, House Bill 1155, 33rd Legislature, First Session, any city having a population in excess of five thousand (5,000), having a charter form of government, and located in an independent school district, must conduct its election of board of education members on the fourth Tuesday in January of the years in which the respective members' terms expire.  (Larry L. French)